REYNOLDS, J.
We are unable to form an intelligent opinion of the merits of this case on the record before us. The first debit on defendant’s account is a balance of $30.00. r It should be shown what this amount represents and how much cotton and cotton seed of the remnant of the crop of 1925 defendant received from plaintiff.
The testimony of plaintiff and defendant is diametrically opposed to each other, and evidence should be introduced, if it existed and can be obtained, corroborating or discrediting the testimony of one or the other of them.'
The books and sheets of paper said to give information as to the cost of picking the eleven bales of cotton raised by plaintiff and gathered by defendant are not in the record although it otherwise ap-pears therefrom that they were introduced *586in evidence. They should be put in the record.
It should also be shown in detail how it cost $390.15 to have the ten bales of cotton picked. And there should be evidence introduced to show what disposition was made of plaintiff’s undivided half of the seed from the ten bales of cotton gathered by defendant.
The judgment appealed from is therefore set aside and the case is remanded to the District Court for the completion of the record and such other proceedings as either plaintiff or defendant may wish to take.